DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-10 were pending in this application prior to this amendment dated 02/26/2021, among which claims 1-10 are amended and no new claims are added. Hence, claims 1-10 are currently pending in the instant application.

Reasons for Allowance
Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance: The closest prior art, Doutriaux et al. (EP0423044A1) teaches a liquid dispensing device (liquid product dispenser, see [0008] comprising at least one reservoir  (reservoir 6, see Fig. 1, [0022]) within which a holding chamber (interior of 6, see Fig. 2) for a liquid is defined, said holding chamber being capable of communicating with the outside of the reservoir (liquid leaves doser 7 to be directed through outlet 9, see Fig. 1, [0033]) through an outlet opening  (outlet openings 21,see Fig. 3, [0030]) for liquid dispensing; a ram (hollow body 15, upper region 16, annular part 17, see Fig. 3, [0024]) and capable of assuming a forward end-of-stroke position (rest position, see Fig. 2, in which the ram engages a seat (frustoconical wall 32) formed at the outlet opening (see [0029]), and blocking fluid communication between the holding chamber and a region 
Additionally, Saito et al. (EP-0605903-A1) teaches movable magnet type pump for use in pumping liquid having at least one axially magnetized permanent magnet and an axially extending through liquid passage is arranged so as to be slidable inside a liquid introducing chamber.
Tracy et al. (US-8424720-B2) teaches a method of dispensing viscous material on an electronic substrate by driving reciprocating movement of a piston within a dispensing bore of a dispenser unit configured to dispense the viscous material.
Ruyak et al. (US4284262A) teaches a packless magnetically actuated stopper valve. A driven magnet assembly is rotatably mounted inside a nonmagnetic bonnet. A drive magnetic holder surrounds the bonnet and rotates thereon. The driven magnet assembly turns a stopper positioned in the main valve body between inlet and outlet passages. Floating valve seats associated with each passage sealably engage the stopper.
However, Doutriaux et al., Saito et al., Tracy et al. or Ruyak et al. neither teach nor fairly suggest that the variable volume working chamber is capable of communicating with the holding chamber that is defined between the ram  and the seat; and non-return valve being arranged at the outlet opening and downstream of the seat, said non-return valve  being open or closed when difference between fluid pressure upstream thereof and fluid 
Therefore, claim 1 is allowed because it is novel and unobvious over the prior art of record.
Claims 2-10 are in condition for allowance as they are dependent on base claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711                 


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711